DETAILED ACTION
Applicant is again reminded that the application as published is not necessarily the same as the application as filed.  Accordingly, when Applicant indicates support for specification, drawing, or claim changes in Amendments, Applicant should refer to the specific location for such support in the application as filed, and not in the application as published.  Amendment After Final filed on 14 December 2020 at pages 5 to 6.
Withdrawn Objections and Rejections
The rejection of claim 6 under 35 U.S.C. § 112(d) as being unpatentable for being improperly dependent for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1, 2, 4, 5, 7, and 8 are drafted using “means” language, i.e., “means for”, “step for”, or a non-structural term that is simply a substitute for the term “means for”, namely 
The claim limitations “container correct/incorrect determining apparatus”, “storage device”, “determining device”, “carrying-in unit”, “fixed signal output device”, and “permission signal output device” invoke 35 U.S.C. § 112(f).  However, the specification as filed fails to disclose the corresponding structure(s), material(s), or act(s) for performing the entire claimed function(s) for the “container correct/incorrect determining apparatus”, “storage device”, “determining device”, “carrying-in unit”, “fixed signal output device”, and the “permission signal output device” and to clearly link the structure(s), material(s), or act(s) to the function(s).  Therefore, the claims are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement, and under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In response, the inventor or joint inventor may:
Amend the claim(s) so that the claim limitation(s) will no longer be interpreted under 35 U.S.C. § 112(f); 
Amend the written description of the specification such that it expressly recites what structure(s), material(s), or act(s) perform the entire claimed function(s), without introducing any new matter.  See 35 U.S.C. § 132(a); or 
Amend the written description of the specification such that it clearly links the structure(s), material(s), or act(s) disclosed therein to the function(s) recited in the claim(s), without introducing any new matter.  See
If, however, the inventor or joint inventor is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure(s), material(s), or act(s) and clearly links them to the function(s) so that one of ordinary skill in the art would recognize what structure(s), material(s), or act(s) perform the claimed function(s), the inventor or joint inventor should clarify the record by either:
Amending the written description of the specification such that it expressly recites the corresponding structure(s), material(s), or act(s) for performing the claimed function(s) and clearly links or associates the structure(s), material(s), or act(s) to the claimed function(s), without introducing any new matter.  See 35 U.S.C. § 132(a); or 
Stating on the record what the corresponding structure(s), material(s), or act(s) that are implicitly or inherently set forth in the written description of the specification, perform the claimed function(s).
For more information, see 37 C.F.R. § 1.75(d) and M.P.E.P. §§ 608.01(o) and 2181.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over Yaremko et al. (U.S. Pat. No. 5,578,269) in view of Tanimoto (U.S. Pat. Appl. Pub. No. 2014/0290162) and Yamaguchi et al..
Regarding claims 1 and 2, Yaremko et al. teach an apparatus comprising a treatment chamber that has an inner space maintained in aseptic conditions; trays that are each configured to house a plurality of containers in the treatment chamber while positioning them; a gripping mechanism that is configured to grip and move at least one kind of the containers housed in each of the trays within the treatment chamber; and a container correct/incorrect determining apparatus that includes a storage device, an imaging device, and a determining device.  Yaremko et al. at column 5, lines 12 to 53.  Yaremko et al. also teach a carrying-in unit for carrying the trays each having the container housed therein.  Yaremko et al. at column 5, lines 59 to 65.  While Yaremko et al. do not teach the exact intended uses claimed, the intended uses of a claimed apparatus does not patentably distinguish it from the prior art.  M.P.E.P. § 2114.
Yaremko et al. do not teach that the treatment chamber includes an isolator for treating cells and a pass box or that the gripping mechanisms are robot arms arranged in a positional relationship so as to be capable of passing articles to each other.  Tanimoto teaches an isolator for treating cells and a pass box including a carrying-in unit for carrying the trays each having the container housed therein into the isolator, wherein the imaging device is arranged within the pass box, with the gripping mechanism is arranged within the isolator.  Tanimoto at Abstract and paragraph [0002].  It would have been prima facie obvious to one of ordinary skill in the art to combine the disclosure of Yaremko et al. with that of Tanimoto because it allows for separation of cell treatment and analysis functions, thereby minimizing the spread of any contamination.
Yaremko et al. in view of Tanimoto do not teach a plurality of gripping mechanisms are robot arms arranged in a positional relationship so as to be capable of passing articles to each other.  However, Yamaguchi et al. teach gripping mechanisms that are robot arms arranged in a positional relationship so as to be capable of passing articles to each other.  Yamaguchi et al. at prima facie obvious to one of ordinary skill in the art to combine the disclosure of Yaremko et al. in view of Tanimoto because it allows for reliably gripping an object in a predetermined position.  Yamaguchi et al. at paragraph [0008].
Yaremko et al. in view of Tanimoto and Yamaguchi et al. do not specifically teach the exact locations of the imaging device and the gripping mechanism.  However, it would have been prima facie obvious for one of ordinary skill in the art to modify the teachings of Yaremko et al. in view of Tanimoto and Yamaguchi et al. to place the imaging device in the pass box because it is where the items to enter the treatment chamber are initially placed and this allows the items to be identified and catalogued by the imaging device.  Additionally, it would have been prima facie obvious for one of ordinary skill in the art to modify the teachings of Yaremko et al. in view of Tanimoto and Yamaguchi et al. to place the gripping mechanism within the isolator so that the items can be gathered and passed through by the gripping mechanism.  Moreover, rearrangement of parts (i.e., various placements of the imaging device and the gripping mechanism) would have been prima facie obvious to one of ordinary skill in the art.  M.P.E.P. § 2144.04.
Regarding claims 4 and 7, Yaremko et al. teach that the carrying-in unit includes a movable member that is configured to be capable of carrying each of the trays placed thereon.  Yaremko et al. at column 5, lines 59 to 65.  Yaremko et al. also teach a fixed signal output device configured to output a fixed signal to the gripping mechanism.  Yaremko et al.
Regarding claims 5 and 8, Yaremko et al. teach a permission signal output device configured to output a permission signal that permits the movable member to be withdrawn to the pass box after the corresponding tray is fixed by the gripping mechanism through the fixed signal output device.  Yaremko et al. at column 6, lines 59 to 62.
Response to Arguments
Applicant’s arguments filed on 14 December 2020 have been fully considered but are either not persuasive or moot in view of the new ground(s) of rejection.
Regarding the rejections under 35 U.S.C. § 112(a) and (b), which arise as a result of the interpretation of the claim terms “container correct/incorrect determining apparatus”, “storage device”, “determining device”, “carrying-in unit”, “fixed signal output device”, and “permission signal output device” under 35 U.S.C. § 112(f), Applicant points to paragraphs [0063] to [0065] and [0075] to [0077] of the specification as published and to Figures 12a, 12b, and 17 as filed to argue that one of ordinary skill in the art would “easily understand” these claim terms.  Amendment After Final filed on 14 December 2020 at pages 5 to 6.  However, contrary to Applicant’s contentions, neither the specification as filed, nor published for that matter, disclose any of the structures corresponding to these claim limitations such as “memory for storing data”, “imaging processing software within the image processing device”, “programmable logic controller (PLC)”, etc.  Id.
Regarding the rejections under 35 U.S.C. § 103, Applicant has amended the claims to clarify that the “imaging device is arranged within the pass box only.  Amendment After Final filed on 14 December 2020 at page 8, emphasis in original.  Applicant then states that “(i)f a one (sic) of ordinary skill in the art employ (sic) … [this] … feature to Yaremko [et al.], the imaging sub system … would be arranged within the pass box only, and not arranged within the analysis station.”  Id., emphasis in original.  In other words, Applicant has admitted on the record that modification of Yaremko et al. by one of ordinary skill in the art would result in the configuration claimed.  Applicant’s subsequent statement that “there is a teaching away to employ the … [imaging device] to Yaremko” et al., id., emphasis in original, does not make any sense in light of Applicant’s prior admission.  Moreover, Yaremko et al. certainly do not “criticize, discredit, or otherwise discourage the solution claimed”, M.P.E.P. § 2145(X), and therefore does not teach away from the claimed apparatus.
Finally, in response to Applicant’s arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  M.P.E.P. § 2145(IV).
Conclusion
No claim is allowed.
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 C.F.R. § 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 C.F.R. § 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of an RCE and the submission under 37 C.F.R. § 1.114.  M.P.E.P. § 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM PRAKASH, whose telephone number is 571-270-3030.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 7:00 am to 7:00 pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael A. Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, please go to http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 
/Gautam Prakash/
Primary Examiner, Art Unit 1799